          Case 2:21-cv-01158-APG-NJK Document 33 Filed 09/09/21 Page 1 of 2




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     CIMARRON ROAD LLC,
 7                                                          Case No. 2:21-cv-01158-APG-NJK
               Plaintiff(s),
 8                                                                        Order
     v.
 9                                                                 [Docket Nos. 31, 32]
     GENSLER ARTCHITECTURE, DESIGN &
10   PLANNING, P.C.,
11             Defendant(s).
12         Pending before the Court is Plaintiff’s motion for protective order, brought on an
13 emergency basis. Docket No. 31; see also Docket No. 32 (request to shorten time). The gist of
14 the motion is that the parties cannot agree on the terms of a stipulated protective order. “Counsel
15 should strive to be cooperative, practical, and sensible.” Cardoza v. Bloomin’ Brands, 141 F.
16 Supp. 3d 1137, 1145 (D. Nev. 2015). Crafting a stipulated protective order is a routine endeavor
17 that should almost always be uncontroversial.1 The Court is not persuaded that the parties are truly
18 unable—through sensible and cooperative dialogue—to come to an agreement on a stipulated
19 protective order.
20         Accordingly, the motion for protective order (Docket No. 31) is DENIED without
21 prejudice. Counsel must promptly confer on the terms of a stipulated protective order. The Court
22 expects the parties to come to an agreement and file a stipulated protective order by September 10,
23 2021. To the extent counsel cannot come to an agreement, a renewed motion must be filed by
24 September 10, 2021. To be clear, however, the Court sees no reason why motion practice should
25 be necessary. To the extent motion practice is pursued, the losing attorney(s) should anticipate
26
           1
            Indeed, it is not uncommon for judges within the Ninth Circuit to post standard stipulated
27 protective orders to establish the general terms for an order in any particular case. See, e.g.,
   https://www.cacd.uscourts.gov/sites/default/files/documents/PLA/AD/Stipulated%20Protective
28 %20Order.pdf (Abrams, J.).

                                                    1
          Case 2:21-cv-01158-APG-NJK Document 33 Filed 09/09/21 Page 2 of 2




 1 that the Court will award fees to the prevailing side. See Fed. R. Civ. P. 26(c)(3); see also Fed.
 2 R. Civ. P. 37(a)(5) (authorizing an award of fees from attorneys advising conduct).
 3         The request to shorten time (Docket No. 32) is DENIED as moot.
 4         IT IS SO ORDERED.
 5         Dated: September 9, 2021
 6                                                             ______________________________
                                                               Nancy J. Koppe
 7                                                             United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
